DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on January 3, 2022, and Request for Continued Examination filed on January 25, 2022.  Claims, 1, 5, 6, 10, 11, 15, 16, 17, and 20 are amended.  Claims 1-20 are pending in the case.  Claims 1, 6, 11, and 16 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Applicant’s Response
In the Amendment filed on January 3, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 103 in the previous office action.



Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that, as amended, the amended claims recite “updating the display of the one or more thumbnail images, in the display panel, to include one or more other thumbnail images rendered for one or more other visualizations based on the one or more popular data fields displayed in the tab panel, wherein the one or more popular fields are updated in the tab panel based on each selection of each thumbnail image in the display panel,” and that these limitations are not made obvious by Lou, Neels, and Anand as previously applied with respect to the independent claims.  Regarding the dependent claims, Applicant argues that they are also not obvious on the same basis as is provided for the independent claims.  Applicant additionally argues that Lagerblad, as applied to claims 5, 10, 15, and 20, also does not render the amended limitations of the independent claims obvious.  
Examiner agrees that the previously cited references to not appear to disclose or make obvious the particular features recited in the amended independent claims, i.e. where the limitations  “updating the display of the one or more thumbnail images, in the display panel, to include one or more other thumbnail images rendered for one or more other visualizations based on the one or more popular data fields displayed in the tab panel, wherein the one or more popular fields are updated in the tab panel based on each selection of each thumbnail image in the display panel” appear to require (1) displaying one or more popular data fields in a tab panel; (2) updating the display of the one or more thumbnail images in the display panel to include other thumbnail images for other visualizations based on the displayed popular data fields; and (3) updating the one or more popular data fields in the tab panel based on each selection of each thumbnail image in the display panel.  To clarify, the amended claim appears to require the display of popular data fields in a tab panel and the display of thumbnail images corresponding to visualizations, where the displayed popular data fields and displayed thumbnail images are mutually dependent upon one another, such that a selection of each thumbnail image results in an update of the one or more popular data fields in the tab panel, and the display of the thumbnail images in the display panel is updated to include other visualizations based on the displayed popular data fields in the tab panel.  The previously cited references do not appear to disclose or teach such a combination of limitations.
Therefore, Applicant’s arguments are persuasive, and the rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 6, 11, and 16, these claims recite, on lines 29, 30-31, 33-34, and 32-33, respectively, “the one or more popular data fields displayed in the tab panel.”  This limitation lacks antecedent basis in each of these claims.  For example, while the independent claims each recite a tab panel, prior to this recitation of “the one or more popular data fields,” the independent claims have no other recitation of any popular data fields, or of displaying any popular data fields in the tab panel.  Moreover, because these popular data fields are not recited as being displayed in the tab panel at any point prior to the selection of the thumbnail image of a recommended visualization, it is unclear how the popular data fields can be “updated in the tab panel based on each selection of each thumbnail image.”  For example, it is unclear whether the popular data fields are initially displayed in the tab panel such that the recited selection of a thumbnail image of a recommended visualization causes this initial display to be updated, and each subsequent selection of each thumbnail image also leads to the popular data fields being updated, or if the recited selection of a thumbnail image of a recommended visualization causes a first update to the one or more popular data fields in the tab panel, where a first update may include an initial display of the popular data fields, and where each subsequent selection of each thumbnail image may then also lead to the popular data fields being updated. Therefore, this limitation is indefinite.  In the interest of full examination on the merits, this limitation is interpreted as if requiring that one or more popular data fields are somehow determined/identified (i.e. in some initial step, such as based on a first set of one or more rendered thumbnail images or a selection of a thumbnail image) and then this initial set of one or more popular data fields are displayed in the tab panel, such that this set of one or more popular data fields is then updated based on each selection of each thumbnail image in the display panel, as is required by the independent claims.
With respect to claims 2-5, 7-10, 12-15, and 17-20, these claims respectively depend upon claims 1, 6, 11, and 16.  Therefore, claims 2-5, 7-10, 12-15, and 17-20 inherit the deficiencies identified above with respect to claims 1, 6, 11, and 16, and are rejected on the same basis as is provided above with respect to claims 1, 6, 11, and 16.

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 112, as discussed above.  Should Applicant amend the independent claims in order to overcome the 35 USC 112 rejection, claims 1-20 would be allowable over the nearest art of record.
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Chang (US 20180343321 A1) teaches displaying data visualization options/thumbnails for recommended data visualizations (e.g. paragraph 0041).
Elliot et al. (US 9335911 B1) teaches displaying visualization options/thumbnails in a dropdown list (e.g. Figs. 1E, 1F, 1H, 1I, 1K, 1L).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179